            Case 1:20-cv-01044-MKV Document 1 Filed 02/06/20 Page 1 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                 :
MICHAEL RUBIN,                                   :
                                                 :   Case No._______________
                                                 :
                     Plaintiff,                  :
                                                 :   COMPLAINT FOR VIOLATIONS OF
             v.                                  :
                                                 :   THE FEDERAL SECURITIES LAWS
GARDNER DENVER HOLDINGS, INC.,                   :
                                                 :   JURY TRIAL DEMANDED
PETER M. STAVROS, BRANDON F.
BRAHM, ELIZABETH CENTONI,                        :
                                                 :
WILLIAM DONNELLY, JOHN                           :
HUMPHREY, MARC E. JONES, WILLIAM                 :
E. KASSLING, MICHAEL V. MARN,                    :
VICENTE REYNAL, NICKOLAS VANDE                   :
STEEG, and JOSHUA T. WEISENBECK,                 :
                                                 :
                     Defendants.                 :


       Plaintiff Michael Rubin (“Plaintiff”), by and through his undersigned counsel, for his

complaint against defendants, alleges upon personal knowledge with respect to himself, and

upon information and belief based upon, inter alia, the investigation of counsel as to all other

allegations herein, as follows:

                          NATURE AND SUMMARY OF THE ACTION

       1.         This is an action brought by Plaintiff against Gardner Denver Holdings, Inc.

(“Gardner Denver” or the “Company”) and the members of its Board of Directors (the “Board”

or the “Individual Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities

Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities

and Exchange Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, and to enjoin the vote

on the proposed merger of Gardner Denver with the industrial segment of Ingersoll-Rand plc

(“Ingersoll Rand”), through Ingersoll Rand’s wholly owned subsidiary, Ingersoll-Rand U.S.
            Case 1:20-cv-01044-MKV Document 1 Filed 02/06/20 Page 2 of 17




HoldCo, Inc. (“Ingersoll Rand Industrial”) and Gardner Denver’s wholly owned subsidiary

Charm Merger Sub, Inc. (“Merger Sub”) (the “Proposed Transaction”).

       2.       On April 30, 2019, Gardner Denver and Ingersoll Rand issued a joint press

release announcing that they had entered into an Agreement and Plan of Merger dated April 30,

2019 (the “Merger Agreement”). Under the terms of the Merger Agreement, Ingersoll Rand

will cause specific assets and liabilities of its industrial segment to be transferred to Ingersoll

Rand Industrial and distribute the shares of Ingersoll Rand Industrial common stock to Ingersoll

Rand’s stockholders. Gardner Denver will issue an aggregate number of shares of its common

stock to Ingersoll Rand shareholders which will result in Ingersoll Rand shareholders owning

approximately 50.1% of the shares of Gardner Denver common stock outstanding upon

consummation of the Proposed Transaction (“Merger Consideration”).

       3.       On January 16, 2020, Gardner Denver filed a Form 424B3 (the “Prospectus”)

with the SEC. The Prospectus, which recommends that Gardner Denver stockholders vote in

favor of the Proposed Transaction, omits or misrepresents material information concerning,

among other things: (i) the Company’s, Ingersoll Rand’s and the pro forma company’s financial

projections; (ii) the data and inputs underlying the financial valuation analyses that support the

fairness opinion provided by the Company’s financial advisor, Robert W. Baird & Co. (“Baird”);

and (iii) Baird’s and Citigroup Global Markets Inc.’s (“Citi”) potential conflicts of interest.

Defendants authorized the issuance of the false and misleading Prospectus in violation of

Sections 14(a) and 20(a) of the Exchange Act.

       4.       In short, unless remedied, Gardner Denver’s public stockholders will be

irreparably harmed because the Prospectus’s material misrepresentations and omissions prevent

them from making a sufficiently informed voting decision on the Proposed Transaction. Plaintiff




                                                -2-
             Case 1:20-cv-01044-MKV Document 1 Filed 02/06/20 Page 3 of 17




seeks to enjoin the stockholder vote on the Proposed Transaction unless and until such Exchange

Act violations are cured.

                                  JURISDICTION AND VENUE

        5.       This Court has jurisdiction over the claims asserted herein for violations of

Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder

pursuant to Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal

question jurisdiction).

        6.       This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

        7.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 because defendants

are found or are inhabitants or transact business in this District. Gardner Denver’s common

stock trades on the New York Stock Exchange, which is headquartered in this District, rendering

venue in this District appropriate in this District.

                                           THE PARTIES

        8.       Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of

Gardner Denver.

        9.       Defendant Gardner Denver is a Delaware corporation, with its principal executive

offices located at 222 East Erie Street, Suite 500, Milwaukee, Wisconsin 53202. The Company

is a leading global provider of mission-critical flow control and compression equipment and

associated aftermarket parts, consumables and services, which it sells across multiple attractive

end-markets within the industrial, energy and medical industries. Gardner Denver’s common

stock trades on the New York Stock Exchange under the ticker symbol “GDI.”



                                                  -3-
         Case 1:20-cv-01044-MKV Document 1 Filed 02/06/20 Page 4 of 17




       10.     Defendant Peter M. Stavros (“Stavros”) is Chairman of the Board and has been a

director of the Company since 2013.

       11.     Defendant Brandon F. Brahm (“Brahm”) has been a director of the Company

since July 2013.

       12.     Defendant Elizabeth Centoni (“Centoni”) has been a director of the Company

since December 2018.

       13.     Defendant William P. Donnelly (“Donnelly”) has been a director of the Company

since May 2017.

       14.     Defendant John Humphrey (“Humphrey”) has been a director of the Company

since February 2018.

       15.     Defendant Marc E. Jones (“Jones”) has been a director of the Company since

December 2018.

       16.     Defendant William E. Kassling (“Kassling”) has been a director of the Company

since August 2013.

       17.     Defendant Michael V. Marn (“Marn”) has been a director of the Company since

August 2013.

       18.     Defendant Vicente Reynal (“Reynal”) has been President, Chief Executive

Officer (“CEO”) and a director of the Company since January 2016.

       19.     Defendant Nickolas Vande Steeg (“Vande Steeg”) has been a director of the

Company since August 2013.

       20.     Defendant Joshua T. Weisenbeck (“Weisenbeck”) has been a director of the

Company since July 2013.




                                            -4-
         Case 1:20-cv-01044-MKV Document 1 Filed 02/06/20 Page 5 of 17




       21.     Defendants identified in paragraphs 10-20 are referred to herein as the “Board” or

the “Individual Defendants.”

                               OTHER RELEVANT ENTITIES

       22.     Ingersoll Rand is an Irish-domiciled diversified industrial manufacturing company

formed in 1905 by the merger of Ingersoll-Sergeant Drill Company and Rand Drill Company.

Headquartered in Swords, Ireland, it is a global diversified firm providing products, services and

solutions to enhance the quality and comfort of air in homes and buildings, transport and protect

food and perishables, secure homes and commercial properties, and increase industrial

productivity and efficiency. Ingersoll Rand’s common stock trades on the New York Stock

Exchange under the ticker symbol “IR.”

       23.     Ingersoll Rand Industrial is a wholly owned subsidiary of Ingersoll Rand.

       24.     Merger Sub is a wholly owned subsidiary of Gardner Denver.

                               SUBSTANTIVE ALLEGATIONS

Background of the Company

       25.     Gardner Denver is a leading global provider of mission-critical flow control and

compression equipment and associated aftermarket parts, consumables and services, which

Gardner Denver sells across multiple attractive end-markets within the industrial, energy and

medical industries. Its broad and complete range of compressor, pump, vacuum and blower

products and services, along with its application expertise and over 155 years of engineering

heritage, allows Gardner Denver to provide differentiated product and service offerings for its

customers’ specific uses. Gardner Denver products are sold under a collection of market-leading

brands, including Gardner Denver, CompAir, Nash, Emco Wheaton, Robuschi, Elmo Rietschle

and Thomas. Gardner Denver has sales in more than 175 countries and its diverse customer base

utilizes its products across a wide array of end-markets, including industrial manufacturing,



                                              -5-
           Case 1:20-cv-01044-MKV Document 1 Filed 02/06/20 Page 6 of 17




energy (with particular exposure to the North American upstream land-based market),

transportation, medical and laboratory sciences, food and beverage packaging and chemical

processing.

       26.      The Company operates in three strategic segments: Industrials, Energy, and

Medical.      In the Company’s Industrials segment, Gardner Denver designs, manufactures,

markets, and services a broad range of air compression, vacuum and blower products, including

associated aftermarket parts, consumables and services, across a wide array of technologies and

applications for use in diverse end-markets.

       27.      Through the Company’s Energy segment, Gardner Denver designs, manufactures,

markets and services a diverse range of positive displacement pumps, liquid ring vacuum pumps,

compressors and integrated systems, engineered fluid loading and transfer equipment and

associated aftermarket parts, consumables and services. These products serve customers across

upstream, midstream and downstream energy markets, among others.

       28.      In the Company’s Medical segment, Gardner Denver designs, manufactures and

markets a broad range of highly specialized gas, liquid and precision syringe pumps and

compressors that are specified by medical and laboratory equipment suppliers and integrated into

their final equipment for use in applications, such as oxygen therapy, blood dialysis, patient

monitoring, laboratory sterilization and wound treatment, among others.

The Proposed Transaction

       29.      On April 30, 2019, Gardner Denver and Ingersoll Rand issued a joint press

release announcing the Proposed Transaction. The press release states, in relevant part:

       MILWAUKEE, Wis. & SWORDS, Ireland--(BUSINESS WIRE)--Gardner
       Denver Holdings, Inc. (NYSE:GDI) and Ingersoll-Rand plc (NYSE:IR) today
       announced that they have entered into a definitive agreement pursuant to which
       Ingersoll Rand will separate its Industrial segment (“Ingersoll Rand Industrial”)
       by way of a spin-off to Ingersoll Rand’s shareholders and then combine it with



                                               -6-
  Case 1:20-cv-01044-MKV Document 1 Filed 02/06/20 Page 7 of 17




Gardner Denver, creating a global leader in mission-critical flow creation and
industrial technologies (“IndustrialCo”). The HVAC and transport refrigeration
assets of the current Ingersoll Rand will become a pure play global leader in
climate control solutions for buildings, homes and transportation (“ClimateCo”).

IndustrialCo will be composed of the entirety of Gardner Denver and Ingersoll
Rand Industrial, including, subject to closing, Ingersoll Rand’s pending
acquisition of Precision Flow Systems (“PFS”), which is expected to close by
mid-2019. Gardner Denver’s CEO, Vicente Reynal, and executives from both
companies, will lead IndustrialCo. IndustrialCo is expected to be called Ingersoll
Rand and trade under Ingersoll Rand’s existing ticker (NYSE: IR). IndustrialCo
will operate a diverse portfolio of iconic brands, including Gardner Denver. The
Board of IndustrialCo will be led by Gardner Denver Chairman Peter Stavros.
Michael W. Lamach, Ingersoll Rand’s Chairman and CEO, along with the current
Ingersoll Rand executive team, will continue to lead ClimateCo, which is
expected to be renamed.

Under the terms of the agreement, which has been unanimously approved by the
Boards of Directors of Ingersoll Rand and Gardner Denver, at the time of close,
ClimateCo will receive $1.9 billion in cash from Ingersoll Rand Industrial that
will be funded by newly-issued debt assumed by Gardner Denver in the merger.
Upon close of the transaction, existing Ingersoll Rand shareholders will receive
50.1% of the shares of IndustrialCo on a fully diluted basis, valued at
approximately $5.8 billion4. Existing Gardner Denver shareholders will retain
49.9% of the shares of IndustrialCo on a fully diluted basis. The transaction is
expected to be tax-free to Ingersoll Rand and Gardner Denver’s respective
shareholders for U.S. federal income tax purposes.

“This transaction will create a global leader in mission-critical flow creation and
industrial technologies, and accelerate both companies’ strategic priorities of
deploying talent, driving growth, expanding margins through increased
efficiencies and allocating capital effectively,” said Vicente Reynal. “Gardner
Denver and Ingersoll Rand’s Industrial business have a combined history of over
300 years, and are both renowned for our commitment to operational excellence,
innovation and quality.”

Vicente Reynal added, “Together we believe we will create meaningful value for
shareholders through our increased scale and reach, unmatched portfolio of iconic
brands, highly compelling service and aftermarket platform, exposure to diverse
and attractive end markets and geographies and the expected realization of
significant synergies. We look forward to combining the strengths and talents of
our teams, and providing our customers with more comprehensive solutions and
broader, industry-leading product, service and aftermarket offerings.”

“Ingersoll Rand has a long track record of top-tier financial performance,” said
Mike Lamach. “This transaction presents a compelling opportunity to unlock




                                       -7-
         Case 1:20-cv-01044-MKV Document 1 Filed 02/06/20 Page 8 of 17




       significant value for all of our stakeholders through the formation of two global
       leaders in their respective sectors. In addition to owning one hundred percent of
       the ClimateCo, our shareholders will also benefit from majority ownership of
       IndustrialCo and the significant synergies expected to be unlocked as a result of
       the combination.”

       Mike Lamach added, “As a pure play global leader in the climate control
       solutions markets, we will leverage our leading brands, outstanding sales and
       service channels and our proven business operating system to capitalize on global
       sustainability megatrends that play directly to our strengths: reducing energy
       demand and greenhouse gas emissions and improving efficiency in buildings,
       homes and transportation. With greater focus, more targeted investments and a
       simplified business model, we believe our new company will continue to drive
       above GDP growth and deliver value for shareholders, customers and
       employees.”

       Following the close of the transaction, IndustrialCo intends to grant all employees
       of the combined company – who are not already equity eligible – with an equity
       award in IndustrialCo. The total amount of these awards will be approximately
       $150 million.

       “In the same spirit in which we granted stock to our employees during Gardner
       Denver’s IPO, we feel strongly that all employees of IndustrialCo should be
       owners of their business,” said Peter Stavros. “We believe in fostering an
       ownership mentality, and that this drives motivation and engagement, something
       that has been clear in Gardner Denver’s strong performance. We look forward to
       offering this equity award to all eligible employees of the combined company and
       working together to drive the business forward to create value for all of our
       shareholders.”

Insiders’ Interests in the Proposed Transaction

       30.    Gardner Denver’s insiders are the primary beneficiaries of the Proposed

Transaction, not the Company’s public stockholders. The Board and the Company’s executive

officers are conflicted because they will have secured unique benefits for themselves from the

Proposed Transaction not available to Plaintiff and the public stockholders of Gardner Denver.

       31.    Notably, several Company insiders have secured positions for themselves with the

combined company. For example, seven out of ten members of the combined company’s board

of directors will be Gardner Denver designees, including defendant Reynal who will serve as




                                              -8-
           Case 1:20-cv-01044-MKV Document 1 Filed 02/06/20 Page 9 of 17




director and CEO of the combined company, and defendant Stavros who will continue as

chairman of the board of directors of the combined company.

The Prospectus Contains Material Misstatements or Omissions

          32.    The defendants filed a materially incomplete and misleading Prospectus with the

SEC and disseminated it to Gardner Denver’s stockholders. The Prospectus misrepresents or

omits material information that is necessary for the Company’s stockholders to make an

informed decision whether to vote their shares in favor of the Stock Issuance.

          33.    Specifically, as set forth below, the Prospectus fails to provide Company

stockholders with material information or provides them with materially misleading information

concerning: (i) the Company’s, Ingersoll Rand’s and the pro forma company’s financial

projections; (ii) the data and inputs underlying the financial valuation analyses that support the

fairness opinion provided by Baird; and (iii) Baird’s and Citi’s potential conflicts of interest.

Material Omissions Concerning the Company’s, Ingersoll Rand’s and the Pro Forma
Company’s Financial Projections

          34.    The Prospectus omits material information regarding Company management’s,

Ingersoll Rand’s, and the pro forma company’s financial projections.

          35.    With respect to Gardner Denver’s and Ingersoll Rand’s financial projections, the

Prospectus fails to disclose all line items used to calculate each of the Company’s and Ingersoll

Rand’s adjusted EBITDA and unlevered free cash flow and net income over the projection

period.

          36.    Additionally, the Prospectus sets forth that in connection with Baird’s financial

analyses, Baird reviewed, among other things:

          [ ]financial forecasts concerning the business and operations of Gardner Denver
          (on a pro forma basis for the merger) including the contemplated strategic,
          operating and cost benefits and/or synergies as well as related costs associated




                                                -9-
           Case 1:20-cv-01044-MKV Document 1 Filed 02/06/20 Page 10 of 17




       with the merger (the “Expected Synergies”), as furnished to Baird, and prepared
       and certified, by Gardner Denver’s management for purposes of Baird’s analysis.
       ...

Prospectus at 74-75. Yet, the Prospectus fails to disclose the Expected Synergies prepared by

Gardner Denver’s management and provided to Baird for use in connection with its fairness

opinion.

       37.     Moreover, with respect to Baird’s Ingersoll Rand Industrial Business Discounted

Cash Flow Analysis (“DCF”), the Prospectus sets forth:

       In order to assess the relative public market valuation of the Ingersoll Rand
       Industrial Business, Baird performed a discounted cash flow analysis utilizing the
       Ingersoll Rand Industrial Business’s projected unlevered free cash flows (defined
       as net income excluding after-tax net interest, plus depreciation and amortization,
       less capital expenditures and increases in net working capital) from 2019 to 2023,
       as provided by Gardner Denver management. In this analysis, Baird calculated the
       present values of the unlevered free cash flows from 2019 to 2023 by discounting
       these amounts at rates ranging from 10.5% to 12.5%. Baird calculated the present
       values of the free cash flows beyond 2023 by assuming terminal values ranging
       from 10.0x to 12.0x year 2023 EBITDA.
Id. at 80. The Prospectus, however, fails to disclose the Ingersoll Rand Industrial Business

unlevered free cash flows from 2019 to 2023, as well as the line items underlying the calculation

of unlevered free cash flow, utilized by Baird in its DCF analysis.

       38.     The omission of this information renders the statements in the “Certain Financial

Forecasts” and “Opinion of Baird” sections of the Prospectus false and/or materially misleading

in contravention of the Exchange Act.

Material Omissions Concerning Baird’s Financial Analyses

       39.     The Prospectus describes Baird’s fairness opinion and the various valuation

analyses performed in support of its opinion. However, the description of Baird’s fairness

opinion and analyses fails to include key inputs and assumptions underlying these analyses.

Without this information, as described below, Gardner Denver’s public stockholders are unable




                                              - 10 -
         Case 1:20-cv-01044-MKV Document 1 Filed 02/06/20 Page 11 of 17




to fully understand these analyses and, thus, are unable to determine what weight, if any, to place

on Baird’s fairness opinion in determining whether to vote in favor of the Stock Issuance.

       40.     With respect to Baird’s Implied Valuation and Transaction Multiples analysis, the

Prospectus fails to disclose: (i) Gardner Denver’s debt and tax-affected other post-employment

liabilities; and (ii) Gardner Denver’s cash.

       41.     With respect to The Ingersoll Rand Industrial Business Selected Publicly Traded

Company Analysis, the Prospectus fails to disclose the individual multiples and financial metrics

for each of the companies analyzed.

       42.     With respect to Baird’s Ingersoll Rand Industrial Business DCF, the Prospectus

fails to disclose: (i) Ingersoll Rand’s unlevered free cash flows from 2019 to 2023 as well as the

underlying line items; (ii) 2023 EBITDA utilized by Baird in calculating the terminal value of

Ingersoll Rand;1 (iii) the terminal values of Ingersoll Rand; (iv) the value of the Expected

Synergies; and (v) quantification of the inputs and assumptions underlying the discount rates

ranging from 10.5% to 12.5%.

       43.     With respect to Baird’s Gardner Denver DCF, the Prospectus fails to disclose: (i)

Gardner Denver’s unlevered free cash flows from 2019 to 2023 to the extent they differ from the

unlevered free cash flows disclosed on page 73 of the Prospectus; (ii) 2023 EBITDA utilized by

Baird in calculating the terminal value of the Company;2 (iii) the terminal values of Gardner

Denver; and (iv) quantification of the inputs and assumptions underlying the discount rates

ranging from 10.5% to 12.5%.




1 Ingersoll Rand’s adjusted EBITDA is disclosed on page 74 of the Prospectus.
2 Gardner Denver’s adjusted EBITDA is disclosed on page 73 of the Prospectus.




                                               - 11 -
        Case 1:20-cv-01044-MKV Document 1 Filed 02/06/20 Page 12 of 17




       44.     The omission of this information renders the statements in the “Opinion of Baird”

and “Certain Financial Forecasts” sections of the Prospectus false and/or materially misleading

in contravention of the Exchange Act.

Material Omissions Concerning Baird’s and Citi’s Potential Conflicts of Interest

       45.     The Prospectus omits material information regarding potential conflicts of interest

of Baird.

       46.     Specifically, the Prospectus states that “[p]ursuant to its engagement, Baird will

receive a transaction fee of approximately $5 million for its services, a significant portion of

which is contingent upon the consummation of the merger.” Id. at 84. The Prospectus fails to

disclose the amount of Baird’s fee that is contingent upon consummation of the Proposed

Transaction.

       47.     Additionally, the Prospectus sets forth that:

       Baird has, in the past, provided investment banking services to Gardner Denver
       for which Baird received customary compensation. In May 2017, Baird served as
       a joint bookrunner in connection with the initial public offering of Gardner
       Denver’s common stock. Baird also served as a joint bookrunner in connection
       with follow on offerings of Gardner Denver’s common stock in November 2017
       and May 2018.

Id. Yet, the Prospectus fails to disclose the compensation Baird received in connection with the

prior services it has performed for Gardner Denver.

       48.     Moreover, the Prospectus fails to disclose the compensation Citi has received or

expects to receive in connection with its engagement as a financial advisor to the Company, as

well as the amount of compensation that is contingent upon consummation of the Proposed

Transaction.

       49.     The Prospectus further fails to disclose the compensation Citi has received in

connection with its service as a lead underwriter in the Company’s initial public offering and




                                               - 12 -
         Case 1:20-cv-01044-MKV Document 1 Filed 02/06/20 Page 13 of 17




recent secondary offerings and as a lender in various financing transactions for the Company, as

well as any other compensation Citi has received for any additional prior services it performed

for Gardner Denver.

       50.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       51.     The omission of this information renders the statements in the “Opinion of Baird”

section of the Prospectus false and/or materially misleading in contravention of the Exchange

Act.

       52.     The Individual Defendants were aware of their duty to disclose the above-

referenced omitted information and acted negligently (if not deliberately) in failing to include

this information in the Prospectus. Absent disclosure of the foregoing material information prior

to the stockholder vote on the Stock Issuance, Plaintiff and the other Gardner Denver

stockholders will be unable to make an informed voting decision and are thus threatened with

irreparable harm warranting the injunctive relief sought herein.


                                     CLAIMS FOR RELIEF

                                              COUNT I

             Claims Against All Defendants for Violations of Section 14(a) of the
                  Exchange Act and Rule 14a-9 Promulgated Thereunder

       53.     Plaintiff repeats all previous allegations as if set forth in full.

       54.     During the relevant period, defendants disseminated the false and misleading

Prospectus specified above, which failed to disclose material facts necessary to make the

statements, in light of the circumstances under which they were made, not misleading in

violation of Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.



                                                 - 13 -
         Case 1:20-cv-01044-MKV Document 1 Filed 02/06/20 Page 14 of 17




       55.     By virtue of their positions within the Company, the defendants were aware of

this information and of their duty to disclose this information in the Prospectus. The Prospectus

was prepared, reviewed, and/or disseminated by the defendants.               It misrepresented and/or

omitted material facts, including material information about the Company’s, Ingersoll Rand’s

and the pro forma company’s financial projections, the data and inputs underlying the financial

valuation analyses that support the fairness opinion provided by the Company’s financial

advisor, Baird, and Baird’s and Citi’s potential conflicts of interest. The defendants were at least

negligent in filing the Prospectus with these materially false and misleading statements.

       56.     The omissions and false and misleading statements in the Prospectus are material

in that a reasonable stockholder would consider them important in deciding how to vote on the

Proposed Transaction.

       57.     By reason of the foregoing, the defendants have violated Section 14(a) of the

Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

       58.     Because of the false and misleading statements in the Prospectus, Plaintiff is

threatened with irreparable harm, rendering money damages inadequate. Therefore, injunctive

relief is appropriate to ensure defendants’ misconduct is corrected.

                                             COUNT II

                 Claims Against the Individual Defendants for Violations of
                            Section 20(a) of the Exchange Act

       59.     Plaintiff repeats all previous allegations as if set forth in full.

       60.     The Individual Defendants acted as controlling persons of Gardner Denver within

the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions

as officers and/or directors of Gardner Denver, and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the




                                                 - 14 -
        Case 1:20-cv-01044-MKV Document 1 Filed 02/06/20 Page 15 of 17




Prospectus filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision-making of the Company, including the content and

dissemination of the various statements which Plaintiff contends are false and misleading.

       61.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Prospectus and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       62.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the securities

violations as alleged herein, and exercised the same. The Prospectus at issue contains the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were, thus, directly involved in the making of the Prospectus.

       63.     In addition, as the Prospectus sets forth at length, and as described herein, the

Individual Defendants were each involved in negotiating, reviewing, and approving the Proposed

Transaction. The Prospectus purports to describe the various issues and information that they

reviewed and considered—descriptions the Company directors had input into.

       64.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       65.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and SEC Rule

14a-9, promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the




                                              - 15 -
           Case 1:20-cv-01044-MKV Document 1 Filed 02/06/20 Page 16 of 17




Exchange Act. As a direct and proximate result of defendants’ conduct, Gardner Denver’s

stockholders will be irreparably harmed.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief,

including injunctive relief, in his favor on behalf of Gardner Denver, and against defendants, as

follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

               concert with them from proceeding with, consummating, or closing the Proposed

               Transaction and any vote on the Proposed Transaction, unless and until

               defendants disclose and disseminate the material information identified above to

               Gardner Denver stockholders;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

               setting it aside or awarding rescissory damages to Plaintiff;

       C.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange

               Act, as well as SEC Rule 14a-9 promulgated thereunder;

       D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

               Plaintiff’s attorneys’ and experts’ fees; and

       E.      Granting such other and further relief as this Court may deem just and proper.

                                        JURY DEMAND

       Plaintiff demands a trial by jury.




                                               - 16 -
       Case 1:20-cv-01044-MKV Document 1 Filed 02/06/20 Page 17 of 17




Dated: February 6, 2020                          WEISSLAW LLP

                                            By
                                                 Richard A. Acocelli
                                                 1500 Broadway, 16th Floor
                                                 New York, New York 10036
                                                 Telephone: (212) 682-3025
                                                 Facsimile: (212) 682-3010
                                                 Email: racocelli@weisslawllp.com

                                                 Attorneys for Plaintiff




                                   - 17 -
